DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a Continuation of application No. PCT/CN2018/081023, filed on Mar. 29, 2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 201710816879.0 filed 9/12/2017.  
Claims 1-9 are pending. 

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/12/2017. It is noted, however, that applicant has not filed a certified copy of the 201710816879.0 application as required by 37 CFR 1.55.


Election/Restrictions

Applicant’s election without traverse of Group I Claims 1-3 in the reply filed on 10/21/2022 is acknowledged.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites in part “…the starch plasticizer is any one of or two of: glycerol, glycol, formamide, urea, an ethylene bisformamide.” Glycol, formamide, urea, an ethylene bisformamide are not starch. Therefore, it is unclear how a starch plasticizer can be glycol, formamide, urea, or ethylene bisformamide.
	Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0154151) in view of Winter et al. (US 4,675,352) and Kim (US 2018/0022893).
Regarding claim 1: Wang directed to a low cost bio-based full degradable film comprising a renewable polymers including 10-70 wt% of a biodegradable polymer including polyglycolic acid ([0037] [0042]), 19 wt% corn starch ([0109]), 5-30 wt % polybutylene adipate terephthalate ([0037] [0051]), 0.5-10 wt% compatibilizer ([0033]), 1-15 wt% starch plasticizer ([0022]), a polyhydric alcohol plasticizer including citric acid [0023], maleic anhydride ([0034]), antioxidant ([0053] equivalent to antioxidant 164 absent a definition of “antioxidant 164”). Acetyl tributyl citrate, and 2-(2’’-hydroxyl-5’’-methlphenyl)benzotriazole are not mentioned. 
Winter is directed to protecting organic substrates from light induced deterioration as well as good resistance to loss by volatilization or exudation during processing or stabilized compositions at elevated temperature. Specifically, 2-(2’’-hydroxyl-5’’-methlphenyl)benzotriazole is used in an amount of 0.05-10% by weight relative to the material to be stabilized (col. 14 ll. 24-29 Winter). One skilled in the art would have been motivated to have included the stabilizer of Winter in Wang for the purpose of protecting organic substrates from light induced deterioration as well as good resistance to loss volatilization at elevated temperatures. 
Kim is directed to a plasticizer composition comprising acetyl tributyl citrate at [0036] Kim used in an amount of 5-150 parts per 100 parts at [0024] Kim. One skilled in the art would have been motivated to have included the acetyl tributyl citrate in Wang for plasticizing efficiency, a migration property, tensile strength, an elongation rate, stress migration and light resistance (abstract Kim). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included acetyl tributyl citrate in the composition of Wang.  
	Regarding claim 2: Plasticizers include glycerol, glycol, formamide, and urea ([0023] Wang). 
	Regarding claim 3: The compatibilizer includes graft copolymers of polyethylene-
co-acrylic (EAA) or polyethylene-co-vinyl acetate (EVA) ([0033] Wang).
	 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764